Order entered September 22, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01545-CV

                 IN THE MATTER OF DEMPSTER A. ROSS

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-02315-2019

                                     ORDER

      Before the Court is appellant’s second motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief be filed no later than

November 20, 2020. As the brief was first due June 19, 2020, we caution that

further extensions will not be granted absent exigent circumstances.


                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE